Exhibit 10.4

 

SEPARATION AND RELEASE AGREEMENT

 

THIS SEPARATION AND RELEASE AGREEMENT (this “Agreement”) is made as of September
21, 2018 by and between GEMPHIRE THERAPEUTICS INC., a Delaware corporation,
whose address is 17199 N. Laurel Park Drive, Suite 401, Livonia, Michigan 48152
(the “Company”) and LEE GOLDEN whose address is as reflected in the personnel
records of the Company (“Employee”).  Capitalized terms used but not defined in
this Agreement will have the meanings ascribed to them in the Employment
Agreement between Employee and the Company dated September 6, 2016 (the
“Employment Agreement”).

RECITALS

 

WHEREAS,  Employee has been employed as the Chief Medical Officer of the Company
since October 5, 2016; and

 

WHEREAS, the Company and Employee (collectively, the “Parties” and each, without
distinction, a “Party”) have mutually agreed to terminate the existing
employment relationship on the terms and conditions set forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
expressly acknowledged, the Parties, intending to be legally bound, hereby agree
as follows:

 

ARTICLE 1

EMPLOYMENT TERMINATION, PAYMENTS AND RESIGNATION

1.1          TERMINATION OF EMPLOYMENT.  Employee’s employment with the Company
shall terminate as of September 21, 2018 (the “Termination Date”).  Effective as
of the Termination Date, Employee resigns from every office of the Company held
by Employee.  The Company shall pay Employee’s compensation for hours worked
through the Termination Date, subject to withholding and payable in accordance
with the Company’s payroll practices.  In addition, the Company will reimburse
Employee for Employee’s outstanding documented business expenses remaining on
the Company’s books, which were properly reviewed and approved according to the
Company’s policies in effect on the Termination Date.  Employee will receive the
foregoing payments regardless of whether Employee executes this Agreement.

1.2          SEPARATION CONSIDERATION.  As consideration for Employee’s
agreements and releases set forth herein, following the later to occur of the
(i) execution of this Agreement and expiration of the Revocation Period (as
defined below) and (ii) the Termination Date, and recognizing that without
execution of this Agreement, Employee would not be entitled to any additional
compensation beyond wages due, the Company agrees to provide Employee with the
following benefits after the Termination Date, provided this Agreement becomes
effective in accordance with Section 2.2 of this Agreement:

(a)          the Company will pay Employee the aggregate sum of $182,500.00,
which shall be paid in accordance with the Company’s normal payroll practices in
one lump sum on the 60th day following the Termination Date, subject to payroll
deductions and all required withholdings;

(b)          the Company agrees to use commercially reasonable efforts to cause
Employee to continue to be included as a beneficiary under the Company’s
directors’ and officers’ insurance policy in connection with Employee’s service
as an officer of the Company prior to the Termination Date;

(c)          As of the day following the expiration of the revocation period
referenced in Section 2.2, Employee will be deemed to have vested in all stock
options under the Original Stock Option Award Documents that





1

--------------------------------------------------------------------------------

 



would otherwise have vested had Employee remained employed through October 5,
2019.  Employee will not further vest in any other stock options under the
Original Stock Option Award Documents.  The vested options shall be immediately
exercisable in accordance with the applicable Original Stock Option Award
Documents, subject to the same conditions as if the Employee had remained
employed until October 5, 2019.  All such vested stock options shall remain
exercisable until the stock option termination date.  All of the Employee’s
stock options that were vested and exercisable as of the Termination Date shall
remain exercisable until the expiration date of such stock options.  Except as
otherwise expressly provided herein, all stock options shall continue to be
subject to the Original Stock Option Award Documents.

1.3          CONFLICT WITH OTHER AGREEMENTS.  In the event of any conflict of
the provisions between this Agreement and the Employment Agreement, the
provisions set forth in this Agreement shall control.  In the event of any
conflict between this Agreement and the provisions of that certain Employee
Proprietary Information and Inventions Assignment and Non-Competition Agreement
dated as of November 3, 2016 between the Company and Employee (the “Invention
Assignment Agreement”), the terms and conditions of the Invention Assignment
Agreement shall control over the terms of this Agreement.

1.4          ACKNOWLEDGEMENT.  Except as provided in this Article 1, the Parties
acknowledge and agree that Employee is not, and shall not after the Termination
Date, be eligible for any additional payment by the Company of any bonus,
salary, vacation pay, retirement pension, severance pay, back pay, or other
remuneration or compensation of any kind in respect of employment by the
Company.  Employee hereby confirms to the Company that the Invention Assignment
Agreement contains a complete list of all inventions or improvements, if any, to
which Employee claims ownership and desires to remove from the operation of the
Invention Assignment Agreement.  Employee further agrees that the Invention
Assignment Agreement remains in full force and effect, and Employee hereby
reaffirms Employee’s obligations arising under the terms of the Invention
Assignment Agreement.  Employee agrees to return to the Company all Company
documents and materials, apparatus, equipment and other physical property in
Employee’s possession within two (2) days of the Termination Date and in the
manner directed by the Company’s Chief Executive Officer (the “CEO”).

1.5          COOPERATION AND ASSISTANCE.  Following the Termination Date,
Employee agrees to furnish such information and assistance to the Company as may
be reasonably required by the Company in connection with any issues or matters
of which Employee had knowledge during Employee’s employment with the Company. 
In addition, Employee shall make Employee reasonably available to assist the
Company in matters relating to the transition of Employee’s prior duties to
other employees of the Company, as may be reasonably requested by the Company. 
The Company shall provide reasonable notice to Employee of its need for any
cooperation and/or assistance from Employee, and shall reimburse Employee for
the reasonable documented out-of-pocket expenses incurred by Employee in
providing such cooperation and assistance; provided that any such expense
exceeding Five Hundred Dollars ($500) shall require the advance consent of the
CEO.  Such reasonable expenses may, at Employee’s option, include reasonable
legal fees incurred by Employee in connection with any cooperation and/or
assistance provided by Employee to the Company in the context of any litigation,
threatened litigation, or other legal matter.  Any services rendered by Employee
pursuant to this Section 1.5 shall be governed by the applicable terms and
conditions of the Invention Assignment Agreement.  Employee shall promptly
deliver to Dr. Steven Gullans via email to sgullans@gemphire.com all
correspondence and any inquires that Employee receives (including the contents
of any telephone calls or emails received by Employee) from any third party
concerning any issue of material significance to the Company.

1.6          INDEMNIFICATION.  The Parties hereby reaffirm their respective
obligations under the Company’s standard form of indemnification agreement (a
copy of which is attached as Exhibit 10.1 to the Company’s Registration
Statement on Form S-1 (Registration No. 333-210815) filed with the SEC on April
18, 2016) previously entered into by the Company and Employee (the
“Indemnification Agreement”), as well as (a) the indemnification provisions of
the Company’s Third Amended and Restated Certificate of Incorporation and
Amended and Restated Bylaws as in effect on the Termination Date and (b) any
right to indemnification afforded under applicable state and federal law
(collectively, the “Indemnification Obligations”).





2

--------------------------------------------------------------------------------

 



1.7          STATEMENT REGARDING RESIGNATION; SEC MATTERS.  Employee
acknowledges that Company is obligated to report Employee’s termination of
employment with the Company on a Form 8-K (the “8-K”)  filed with the United
States Securities and Exchange Commission (the “SEC”), within four (4) business
days after the Termination Date. Employee agrees that the 8-K may contain a
statement summarizing the terms and conditions of this Agreement and the fact
that Employee’s employment with the Company was terminated as of the Termination
Date.  Employee will cooperate with the Company in providing information with
respect to all reports required to be filed by the Company with the SEC as they
relate to required information with respect to Employee.  Further, Employee will
remain in compliance with the terms of the Company’s insider trading policy with
respect to purchases and sales of the Company’s securities.  Employee
acknowledges and agrees that the Company may be required to file a copy of this
Agreement with the SEC.

1.8          SECTION 409A OF THE CODE.  The Parties intend that all payments and
benefits to be made or provided pursuant to this Agreement be exempt from or in
compliance with section 409A of the Internal Revenue Code of 1986, as amended,
and the regulations and other guidance thereunder (“Code Section 409A”). The
amount of expenses eligible for reimbursement under this Agreement during any
calendar year shall not affect the expenses eligible for reimbursement in any
other calendar year, the reimbursement of an eligible expense under this
Agreement shall be made no later than the last day of the calendar year next
following the calendar year in which the expense was incurred, and the right to
reimbursement of eligible expenses is not subject to liquidation or exchange for
another benefit. Notwithstanding the foregoing or any other provision of this
Agreement, no particular tax result for Employee in respect of any payment or
benefit under this Agreement is guaranteed, and Employee alone will be
responsible for any taxes, interest or penalties imposed upon Employee under
Code Section 409A in connection with this Agreement.

ARTICLE 2

RELEASES AND NON-DISPARAGEMENT

2.1          EMPLOYEE RELEASE OF CLAIMS.  In consideration for the separation
consideration set forth in this Agreement, Employee, on behalf of Employee,
Employee’s heirs, executors, legal representatives, spouse and assigns (the
“Employee Releasing Parties”), hereby fully and forever releases the Company and
its respective past and present officers, directors, employees, investors,
stockholders, administrators, subsidiaries, affiliates, predecessor and
successor corporations, assigns, attorneys and insurers (the “Company’s Released
Parties”) of and from any claim, duty, obligation or cause of action relating to
any matters of any kind, whether presently known or unknown, suspected or
unsuspected, that any of them may possess arising from any omissions, acts or
facts that have occurred through the date that Employee signs this Agreement,
including, without limitation, any and all claims:

(a)          which arise out of, result from, or occurred in connection with
Employee’s employment by the Company or any of its affiliated entities, the
termination of that employment relationship, any events occurring in the course
of that employment, or any events occurring prior to the execution of this
Agreement;

(b)          for wrongful discharge, discrimination, harassment and/or
retaliation; breach of contract, both express and implied; breach of a covenant
of good faith and fair dealing, both express and implied; negligent or
intentional infliction of emotional distress; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; slander, libel or invasion of privacy; violation
of public policy; fraud, misrepresentation or conspiracy; and false imprisonment
(duplicative);

(c)              (i) wrongful discharge of employment; any and all claims for
wrongful discharge of employment, and/or (ii) violation of any federal, state or
municipal statute relating to employment or employment discrimination,
including, without limitation, (A) Title VII of the Civil Rights Act of 1964, as
amended, (B) the Civil Rights Act of 1866, as amended, (C) the Civil Rights Act
of 1991, as amended, (D) the Employee Retirement and Income Security Act of
1974, as amended, (E) the Age Discrimination in Employment Act of 1967, as
amended (the “ADEA”), including, without limitation, by the Older Workers’
Benefit Protection Act, as amended (“OWBPA”), (F) the OWBPA, (G) the Americans
with Disabilities Act of 1990, as amended, (H) any applicable state Persons with
Disabilities Civil Rights Act, as amended, and (I) any applicable state
Whistleblowers Protection Act, as amended;





3

--------------------------------------------------------------------------------

 



(d)          under Michigan common law or state statute including, but not
limited to, those alleging wrongful discharge, express of implied breach of
contract, negligence, invasion of privacy, intentional infliction of emotional
distress, fraud, defamation, or violations of the Michigan Elliott-Larsen Civil
Rights Act (ELCRA), Michigan Persons with Disabilities Civil Rights Act, Payment
of Wages and Fringe Benefits Act, Michigan Whistleblowers’ Protection Act,
Bullard-Plawecki Employee Right to Know Act, the Michigan Occupational Safety
and Health Act, the Michigan Social Security Number Privacy Act, and the
Michigan Internet Privacy Protection Act, all as amended together with all of
their respective implementing regulations and/or any other federal, state, local
or foreign law (statutory, regulatory or otherwise) that may be legally waived
and released;

(e)          for back pay or other unpaid compensation;

(f)           relating to equity of the Company; and/or

(g)          for attorneys’ fees and costs.

To the fullest extent permitted by law, Employee will not take any action that
is contrary to the promises Employee has made in this Agreement.  Employee
represents that Employee has not filed any lawsuit, arbitration, or other claim
against any of the Company’s Released Parties.  Employee states that Employee
knows of no violation of state, federal, or municipal law or regulation by any
of the Company’s Released Parties, and knows of no ongoing or pending
investigation, charge, or complaint by any agency charged with enforcement of
state, federal, or municipal law or regulation.  While nothing in this Agreement
prevents state or federal agencies from enforcing laws within their
jurisdictions, Employee agrees Employee shall not receive any individual
monetary damages, recovery and/or relief of any type related to any released
claim(s), whether pursued by Employee or any governmental agency, other person
or group; provided that nothing in the Agreement prevents Employee from
participating in the whistleblower program maintained by the SEC and receiving a
whistleblower award thereunder. Employee hereby agrees that the release set
forth in this Agreement shall be and remain in effect in all respects as a
complete general release as to the matters released.  Nothing in the foregoing
shall prevent Employee from commencing an action or proceeding to enforce
Employee’s rights arising under this Agreement or a claim for indemnification to
which Employee is entitled as a current or former officer of the Company, or
inclusion as a beneficiary of any insurance policy related to Employee’s service
in such capacity.

 

2.2          ACKNOWLEDGMENT OF WAIVER OF CLAIMS UNDER ADEA.  Employee
acknowledges that Employee is waiving and releasing any rights Employee may have
under the OWBPA and the ADEA, and that this waiver and release is knowing and
voluntary.  Employee acknowledges that the consideration given for this waiver
and release is in addition to anything of value to which Employee was already
entitled.  Employee further acknowledges that Employee has been advised by this
writing that (a) Employee should consult with an attorney prior to executing
this Agreement; (b) Employee has twenty-one (21) calendar days within which to
consider this Agreement and that, if Employee executed this Agreement before
expiration of that twenty-one (21) calendar day period, Employee did so
knowingly and voluntarily and with the intent of waiving Employee’s right to
utilize the full twenty-one (21) calendar day consideration period; (c) Employee
has seven (7) days following Employee’s execution of this Agreement to revoke
the Agreement (the “Revocation Period”).  Communication of any such revocation
by Employee to the Company shall be provided in writing and mailed by certified
or registered mail with return receipt requested and shall be addressed to the
Company at its principal corporate offices to the attention of the Company’s
CEO, Steve Gullans.  This Agreement shall not be effective until the Revocation
Period has expired without any revocation having been communicated.

2.3          NO ADMISSION OF LIABILITY.  Neither this Agreement nor any
statement contained herein shall be deemed to constitute an admission of
liability on the part of the parties herein released.  This Agreement’s
execution and implementation may not be used as evidence, and shall not be
admissible in a subsequent proceeding of any kind, except one alleging a breach
of this Agreement, the Invention Assignment Agreement or the Employment
Agreement.





4

--------------------------------------------------------------------------------

 



2.4          NON-DISPARAGEMENT.

(a)          For a period of three (3) years after the date of this Agreement,
each Party covenants and agrees that such Party shall not make or cause to be
made any statements, observations, opinions or communicate any information
(whether in written or oral form) that defames, slanders or is likely in any way
to harm the reputation of the other Party or any of its subsidiaries,
affiliates, directors, or officers or tortiously interfere with any of the other
Party’s respective business relationships.  Each Party acknowledges and agrees
that any violation of the covenant contained in this Section 2.4 may result in
irreparable damage to the other Party and that the other Party shall be entitled
to seek injunctive and other equitable relief.  In addition, each Party agrees
that should it become necessary for the other Party to enforce any of the
covenants contained in this Section 2.4 through any legal, administrative or
alternative dispute resolution proceeding, the Party breaching any of the
covenants shall reimburse the other Party for any and all reasonable fees and
expenses (legal costs, attorneys’ fees and otherwise) incurred by such Party in
successfully enforcing such covenants and/or prosecuting any such proceeding or
appeal therefrom to successful conclusion.

(b)          In the event that either Party is ordered by a court of competent
jurisdiction or is compelled by subpoena to disclose any information on the
other Party, such Party may disclose that information without liability under
Section 2.4(a); provided,  however, that, unless precluded by law or court
order, the disclosing Party gives the other Party written notice of the
information to be disclosed as far in advance of its disclosure as is
practicable.

(c)          Each Party understands and agrees that the other Party may not be
reasonably or adequately compensated in damages in an action at law for breach
of the Party’s obligations under this Section 2.4.  Accordingly, each Party
specifically agrees that the other Party shall be entitled to seek temporary and
permanent injunctive relief, specific performance, and other equitable relief to
enforce the provisions of this Section 2.4.  This provision with respect to
injunctive relief shall not, however, diminish the right of the Party to claim
and recover damages or other remedies in addition to equitable relief.  The
Company agrees to use commercially reasonable efforts to cause the Company’s
directors and other executive officers to comply with the terms and conditions
of this Section 2.4.

2.5          COMPANY RELEASE OF CLAIMS.  In consideration for the obligations of
Employee set forth in this Agreement and Employee’s release of claims, the
Company, on behalf of itself and the Company’s Released Parties, hereby fully
and forever releases Employee and the Employee Releasing Parties of and from any
claim, duty, obligation or cause of action relating to Employee’s employment
with the Company, whether presently known or unknown, suspected or unsuspected,
that any of them may possess arising from any omissions, acts or facts that have
occurred up until and including the Termination Date.  The Company agrees that
the release set forth in this Section 2.5 shall be and remain in effect in all
respects as a complete general release as to the matters released.  This release
does not extend to any obligations incurred or specified under this Agreement or
any continuing obligations arising under the Employment Agreement or the
Invention Assignment Agreement.  The Company hereby irrevocably covenants to
refrain from directly or indirectly, asserting any claim or demand, or
commencing, instituting or causing to be commenced, any proceeding of any kind
against Employee, based upon any matter purported to be released hereby.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

3.1          REPRESENTATIONS AND WARRANTIES OF EMPLOYEE.  Employee warrants and
represents to the Company that Employee:

(a)          has been advised to consult with legal counsel in entering into
this Agreement;

(b)          has entirely read this Agreement;

(c)          has voluntarily executed this Agreement without any duress or undue
influence and with the full intent of releasing all claims;





5

--------------------------------------------------------------------------------

 



(d)          has received no promise, inducement or agreement not herein
expressed with respect to this Agreement or the terms of this Agreement;

(e)          is the only person (other than Employee’s heirs) who is or may be
entitled to receive or share in any damages or compensation on account of or
arising out of Employee’s relationship with, or providing services to, the
Company or any of its affiliated entities, the termination of that relationship
or services, any actions taken in the course of that relationship or services,
and any events related to that relationship or services or occurring prior to
the execution of this Agreement;

(f)           understands and agrees that in the event any injury, loss, or
damage has been sustained by Employee which is not now known or suspected, or in
the event that the losses or damage now known or suspected have present
consequences not known or suspected, this Agreement shall nevertheless
constitute a full and final release as to the parties herein released, and that
this Agreement shall apply to all such unknown or unsuspected injuries, losses,
damages or consequences; and

(g)          expressly acknowledges that Employee’s entry into this Agreement is
in exchange for consideration in addition to anything of value to which Employee
is already entitled.

3.2          AUTHORITY.  Employee represents and warrants that Employee has the
capacity to act on Employee’s own behalf and on behalf of all who might claim
through Employee to bind them to the terms and conditions of this
Agreement.  Each Party warrants and represents that Employee has not assigned
any claim released under this Agreement, and there are no liens or claims of
lien or assignments in law or equity or otherwise of or against any of the
claims or causes of action released herein.

3.3          NO OTHER REPRESENTATIONS.  Neither Party has relied upon any
representations or statements made by the other Party hereto which are not
specifically set forth in this Agreement.

ARTICLE 4

MISCELLANEOUS

4.1          SEVERABILITY.  Should any provision of this Agreement be declared
or be determined by any arbitrator or court of competent jurisdiction to be
illegal or invalid, the validity of the remaining parts, terms or provisions
shall not be affected thereby and said illegal or invalid part, term, or
provision shall be deemed not to be a part of this Agreement.

4.2          ENTIRE AGREEMENT.  This Agreement represents the entire agreement
and understanding between the Company and Employee concerning Employee’s
separation from the Company, and supersedes and replaces any and all prior
agreements and understandings concerning Employee’s relationship with the
Company and Employee’s compensation by the Company, including without limitation
the Employment Agreement, provided, however, that this Agreement does not
supersede or modify the Invention Assignment Agreement, the
Indemnification  Agreement, any continuing obligations of Employee under the
Employment Agreement that do not conflict with the terms and conditions of this
Agreement, and all of the agreements entered into by Employee with respect to
the Original Stock Option Award Documents, all of which shall continue in full
force and effect except as modified here.  This Agreement may only be amended by
a writing signed by Employee and the Company.

4.3          ASSIGNMENT.  This Agreement may not be assigned by Employee without
the prior written consent of the Company.  The Company may assign this Agreement
without Employee’s consent in connection with a merger or sale of its assets
and/or to a corporation controlling, controlled by or under common control with
the Company.  This Agreement shall inure to the benefit of, and be binding upon,
each Party’s respective heirs, legal representatives, successors and assigns.

4.4          GOVERNING LAW; CONSENT TO JURISDICTION, WAIVER OF JURY TRIAL.  This
Agreement shall be governed by and construed in accordance with the internal
laws of the State of Michigan, without regard to its





6

--------------------------------------------------------------------------------

 



principles of conflicts of laws.  Each of the Parties hereto irrevocably submits
to the exclusive jurisdiction of the state and federal courts of the State of
Michigan for the purpose of any suit, action, proceeding or judgment relating to
or arising out of this Agreement and the transactions contemplated
hereby.  Service of process in connection with any such suit, action or
proceeding may be served on each Party hereto anywhere in the world by the same
methods as are specified for the giving of notices under this Agreement.  Each
of the Parties hereto irrevocably consents to the jurisdiction of any such court
in any such suit, action or proceeding and to the laying of venue in such
court.  Each Party hereto irrevocably waives any objection to the laying of
venue of any such suit, action or proceeding brought in such courts and
irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum.  EACH OF THE PARTIES
HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH
RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED
SPECIFICALLY AS TO THIS WAIVER.  In addition, should it become necessary for the
Company to seek to enforce any of the covenants contained in this Agreement
through any legal, administrative or alternative dispute resolution proceeding,
Employee shall reimburse the Company for its reasonable fees and expenses (legal
costs, attorneys’ fees and otherwise) related thereto.

4.5          COUNTERPARTS/ELECTRONIC EXECUTION AND DELIVERY.  This Agreement may
be executed in one or more counterparts and by facsimile, each of which shall
constitute an original and all of which together shall constitute one and the
same instrument.  Signatures of the Parties transmitted by facsimile or via .pdf
format shall be deemed to be their original signatures for all purposes.  The
words “execution,” “signed,” “signature,” and words of like import shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the Delaware Electronic Transactions Act, or any other
similar state laws based on the Uniform Electronic Transactions Act.  This
Agreement and any signed agreement or instrument entered into in connection with
this Agreement, and any amendments hereto or thereto, to the extent delivered by
means of a facsimile machine or electronic mail (any such delivery, an
“Electronic Delivery”), will be treated in all manner and respects as an
original agreement or instrument and will be considered to have the same binding
legal effect as if it were the original signed version thereof delivered in
person.  At the request of any Party hereto or to any such agreement or
instrument, each other Party hereto or thereto will re-execute original forms
thereof and deliver them to all other Parties. No Party hereto or to any such
agreement or instrument will raise the use of Electronic Delivery to deliver a
signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of Electronic Delivery as a defense
to the formation of a contract, and each such Party forever waives any such
defense, except to the extent such defense related to lack of authenticity.

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the date first written above.

THE COMPANY:

 

EMPLOYEE:

 

 

 

GEMPHIRE THERAPEUTICS INC.

 

 

 

 

 

By:

/s/ Steven Gullans

 

/s/ Lee Golden

Name:

Steven Gullans

 

LEE GOLDEN

Title:

CEO

 

Date:

9/23/18

 

7

--------------------------------------------------------------------------------